DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (11/1/21 Remarks: page 7, lines 22-24) with respect to the objection to claim 3 have been fully considered and are persuasive. The objection to claim 3 has been withdrawn.
Applicant’s arguments (11/1/21 Remarks: page 8, line 3 – page 11, line 3 with respect to the rejection of claims 1, 5-7, 11-12, & 15 under 35 USC §102 and the rejection of claims 3, 8, 13-14, & 16 under 35 USC §103 have been fully considered and are persuasive. Therefore, rejection of claims 1, 5-7, 11-12, & 15 under 35 USC §102 and the rejection of claims 3, 8, 13-14, & 16 under 35 USC §103 have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Husain (US 20190122096).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 11-12, & 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stamoulis (“HyperPower: Power- .
With respect to claim 1, Stamoulis discloses:
Claim 1: A training device for performing training using a neural network, the training device comprising:
a training condition acquirer to acquire a prerequisite of the training and a restriction of the training as a training condition, the prerequisite of the training and the restriction of the training including a purpose of an inference performed using the trained neural network (Stamoulis Figure 2, page 20, optimal accuracy), a restriction on a hardware resource of the training device (Stamoulis Figure 2, page 20, power/memory budget; Stamoulis Section 3.4, page 22, “HW-IECI”, power budget and memory budget), information indicating a characteristic of training data (Stamoulis Section 2, page 20, “Bayesian optimization under constraints”, training and testing datasets; Stamoulis Section 5, page 22, “Proposed power and memory models”, trained on MNIST and CIFAR-10 networks), power/memory budget), and a set target (Stamoulis Figure 2, page 20, target platform), the information indicating the characteristic of the training data includes a type of the training data (see Husain teachings below);
a learning model selector to select, in accordance with the prerequisite and the restriction of the training, a learning model that serves as a framework of a structure of the neural network (Stamoulis Figure 2, page 20, find neural network configuration);
(Stamoulis Figure 2, page 20, find neural network configuration; Stamoulis Section 4, page 22, features which define network scale such as number of features, pooling layers, and fully connected layer units); and
a trainer to perform the training by inputting training data into the neural network in which the learning model is configured to the scale (Stamoulis Figure 2, page 20, neural network trained and tested).
Stamoulis does not expressly disclose the element annotated “(see Husain teachings below)” above:
…the information indicating the characteristic of the training data includes a type of the training data…
Husain discloses:
…the information indicating the characteristic of the training data includes a type of the training data (Husain  paragraph 0006, training data includes other data such as data type labels)…
Stamoulis and Husain are combinable because they are from the field of applying training data in machine learning.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include the label data of Husain in the training data of Stamoulis.
(Husain paragraph 0006, enabling a classifier to distinguish a neural network configured to analyze data of a given type).
Therefore, it would have been obvious to combine Stamoulis with Husain to obtain the invention as specified in claim 1.
Applying these teachings to claims 5-7, 11-12, & 15:
Claim 5: The training device according to claim 1 (see above), wherein the learning model scale determiner is further configured to determine the scale (Stamoulis Section 4, page 22, features which define network scale such as number of features, pooling layers, and fully connected layer units) in accordance with the restriction on the hardware resource (Stamoulis Figure 2, page 20, power/memory budget as initial parameter governing design; Stamoulis Section 3.4, page 22, “HW-IECI”, power budget and memory budget).
Claim 6: The training device according to claim 5 (see above), wherein the restriction on the hardware resource includes an upper limit value of a memory capacity usable in the training in the training device (Stamoulis Figure 2, page 20, power/memory budget; Stamoulis Section 3.4, page 22, “HW-IECI”, memory budget, “budget” by definition indicating an upper limit of available resources).
Claim 7: The training device according to claim 1 (see above), wherein the learning model selector is further configured to select the learning model in accordance with the purpose of the inference (Stamoulis Figure 2, page 20, selection of design having optimal accuracy), and the information indicating the characteristic of the training data (Stamoulis Section 3.3, page 21, generating configurations based on hyper-parameters; Stamoulis Section 4, page 22, varied parameters also include learning rate).
Claim 11: The training device according to claim 1 (see above), wherein the training condition acquirer acquires the training condition that is input by a user (Stamoulis Figure 2, page 20, designer inputs parameters including design space and iteration number).
Claim 12: The training device according to claim 1 (see above), further comprising:
a preprocessor to perform preprocessing suited to the training data prior to the training of the trainer (Stamoulis Section 3.3, page 22, cross-validation on dataset prior to plugging into model).
Claim 15: A method executable by a computer (Stamoulis Section 6, page 24, GPU (graphics processing unit) execution) configured to perform training using a neural network, the method comprising:
acquiring a prerequisite of the training and a restriction of the training as a training condition, the prerequisite and the restriction of the training including a purpose of an inference performed using the trained neural network (Stamoulis Figure 2, page 20, optimal accuracy), a restriction on a hardware resource of the computer (Stamoulis Figure 2, power/memory budget; Stamoulis Section 3.4, page 22, “HW-IECI”, power budget and memory budget), information indicating a characteristic of training data (Stamoulis Section 2, page 20, “Bayesian optimization under constraints”, testing datasets; Stamoulis Section 5, page 22, “Proposed power and memory models”, trained on MNIST and CIFAR-10 networks), and a set target (Stamoulis Figure 2, target platform), the information indicating the characteristic of the training data includes a type of the training data (Husain  paragraph 0006, training data includes other data such as data type labels);
selecting a structure of the neural network in accordance with the prerequisite and the restriction of the training (Stamoulis Figure 2, page 20, find neural network configuration);
determining a scale of the neural network in accordance with the prerequisite and the restriction of the training (Stamoulis Figure 2, page 20, find neural network configuration; Stamoulis Section 4, page 22, features which define network scale such as number of features, pooling layers, and fully connected layer units); and
performing training by inputting the training data into the neural network that has the selected structure and the determined scale (Stamoulis Figure 2, page 20, neural network trained and tested).
Claims 3, 8, 13-14, & 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stamoulis in view of Husain as applied to claim 1 above, and further in view of Tomkins (US 20070288410, cited in 8/6/21 Office Action).
With respect to claim 3, Stamoulis in view of Husain teaches:
Claim 3: The training device according to claim 1 (see above), wherein
(Stamoulis Section 4, page 22, features which define network scale such as number of features, pooling layers, and fully connected layer units), and
the learning model scale determiner, in accordance with the prerequisite and the restriction of the training, increases or decreases the number of intermediate layers of the neural network expressed by the learning model selected by the learning model selector, increases or decreases the number of nodes included in each of the intermediate layers, and determines whether to provide a connection between at last two of the nodes (see Tomkins teachings below).
Stamoulis does not expressly disclose the element annotated “(see Tomkins teachings below)” above.
Tomkins discloses:
…increases or decreases the number of intermediate layers of the neural network expressed by the learning model selected by the learning model selector, increases or decreases the number of nodes included in each of the intermediate layers, and determines whether to provide a connection between at least two of the nodes (Tomkins paragraph 0128, number of layers, number of nodes, and synaptic connections are defining neural network parameters).
Stamoulis in view of Husain and Tomkins are combinable because they are from the field of neural network configuration.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to 
The suggestion/motivation for doing so would have been to provide a set of defined parameters derived from basic neural network structural elements.
Therefore, it would have been obvious to combine Stamoulis in view of Husain with Tomkins to obtain the invention as specified in claim 3.
Applying the above teachings to claims 8, 13-14 & 16:
Claim 8: The training device according to claim 1, wherein the information indicating the characteristic of the training data includes a range of possible values of the training data (Stamoulis Section 2, page 20, “Bayesian optimization under constraints”, testing datasets consisting of defined elements).
Claim 13: The training device according to claim 1 (see above), wherein the trainer updates, by the training, a weighting of each of the nodes included in the intermediate layers of the neural network, and outputs the neural network for which the weightings are updates as a trained neural network (Tomkins paragraph 0128, weight function of each node as defining neural network parameter).
Claim 14: A training inference device comprising:
the training device according to claim 13 (see above), wherein
data to be inferred is input into the trained neural network output by the trainer, and an output of the trained (Stamoulis Figure 2, page 20, training and testing of network).
Claim 16: A non-transitory computer-readable recording medium storing a program (Tomkins paragraphs 0191-0192, computer with computer-readable medium storing instructions), the program causing a computer (Stamoulis Section 6, page 24, GPU (graphics processing unit) execution) configured to perform training using a neural network to:
acquire a prerequisite of the training and a restriction of the training as a training condition, the prerequisite and the restriction of the training including a purpose of an inference performed using the trained neural network (Stamoulis Figure 2, page 20, optimal accuracy), a restriction on a hardware resource of the computer (Stamoulis Figure 2, power/memory budget; Stamoulis Section 3.4, page 22, “HW-IECI”, power budget and memory budget), information indicating a characteristic of training data (Stamoulis Section 2, page 20, “Bayesian optimization under constraints”, testing datasets; Stamoulis Section 5, page 22, “Proposed power and memory models”, trained on MNIST and CIFAR-10 networks), and a set target (Stamoulis Figure 2, target platform), the information indicating the characteristic of the training data includes a type of the training data (Husain  paragraph 0006, training data includes other data such as data type labels);
select, in accordance with the prerequisite and the restriction of the training, a learning model that serves as a framework of a structure of the neural network (Stamoulis Figure 2, page 20, find neural network configuration);
determine, in accordance with the prerequisite and the restriction of the training, a scale of the neural network (Stamoulis Figure 2, page 20, find neural network configuration; Stamoulis Section 4, page 22, features which define network scale such as number of features, pooling layers, and fully connected layer units); and
perform the training by inputting the training data into the neural network that has the selected structure and the determined scale (Stamoulis Figure 2, page 20, neural network trained and tested).
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 9, the art of record does not teach or suggest the recited input of training data into a specified layer of a neural network rather than the input layer in accordance with the type of training data in conjunction with the recited arrangement of training a neural network with the application of a training prerequisite and a training restriction including purpose, hardware resource restriction, training data characteristic, and set target.
With respect to claim 10, the art of record does not teach or suggest the recited difference calculation of a correct .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/SEAN M CONNER/     Primary Examiner, Art Unit 2663